DETAILED ACTION

This Office action is a reply to the amendment filed on 7/26/2021. Claims 1-20 are pending. No claims have been withdrawn or cancelled. No new claims have been added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/26/2021 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following must be shown or the feature(s) canceled from the claim(s):
“the suction mount further comprises a female connector” (claim 1).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Re claim 1, “the suction mount further comprises a female connector” was not previously disclosed. The only reference of “female” in applicant’s specification is in paragraph [0029], which states that [t]he suction mount may include a suction cup which may connect to the flexible connectors 115a, 115b, 115c by a female connector receiver which may accept a male portion of flexible connectors 115a, 115b”. Thus, applicant’s specification defines a female connector receiver, but not a female connector. Further, applicant’s drawings do not depict a female connector or a female connector receiver. Items 115a, 115b and 115c are elongated “flexible connectors”. However, the drawings do not show the flexible connectors being received by anything, in particular. Thus, the limitation was treated as new matter.
	The remainder of the claims are dependent upon directly or indirectly a rejected base claim.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shumaker (US 20120306232) in view of Thomas (US 5738130), Kramer (CA 1166926A) and Carradinha (US 20180010361).
	Claims 1-4, Shumaker provides an apparatus, comprising:
a plurality of vertical support members 28;
one or more flexible connectors 30 coupled to the plurality of vertical support members ([0011]; Fig. 1), wherein each of the one or more flexible connectors is removably secured to an upper end of at least one of the plurality of vertical support members ([0011]; Fig. 1);
a cover (10; Fig. 1) engaging the plurality of vertical support members ([0011]; Fig. 1); and
wherein the one or more flexible connectors is configured to provide tension to hold the cover in a stretched orientation ([0011]; Fig. 1); and
a pocket 32 connected to a corner of the cover (Fig. 1), wherein the pocket is sized to receive the one or more flexible connectors (Fig. 1).
	Shumaker does not teach a suction mount, an attachment, and the pocket being tapered to a loop disposed at the corner of the cover.
	However, Thomas teaches an apparatus comprising a suction mount (mount 36 for suction cup 26; col. 4, lines 45-46; col. 4, lines 19-20; Figs. 1, 4 and 6), the suction mount further comprising a female connector (hollow connecting portion of 36 that receives end of bolt 38; col. 4, lines 33-46; Fig. 6) engaging a cover (19; col. 4, lines 19-20; Figs. 1, 4 and 6), [claim 2] wherein the suction mount is connectable to one or more flexible connectors (14; Fig. 6), [claim 3] wherein the suction mount includes a suction 
	Further, Kramer teaches an apparatus comprising an attachment (Kramer 26; Fig. 3) that is attached to a cover (Kramer 14) and configured to removably secure the cover to at least one or more flexible connectors (Kramer 12). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try incorporating an attachment into the apparatus of Shumaker such that the attachment is attached to the cover and configured to removably secure the cover to the at least one of the one or more flexible connectors, with the reasonable expectation of further securing the cover to the flexible connectors.
	Further yet, Carradinha teaches an apparatus comprising a pocket (18; Fig. 2) connected to a corner of a cover (14; Figs. 1 and 2), wherein the pocket is sized to receive one or more flexible connectors 12, wherein the pocket is tapered (the inside of the pocket is tapered to 24 in order to receive 12; [0035]; Fig. 2) to a loop 26 disposed at the corner of the cover (Figs. 1 and 2). Therefore, it would have been obvious to one 
Claims 5-9, as modified above, the combination of Shumaker, Thomas, Kramer and Carradinha teaches all the limitations of claim 1 as above. Shumaker is silent as to an attachment. However, Kramer further teaches wherein the attachment is a carabiner (Kramer 26), [claim 6] wherein the carabiner is attached to a cover (Kramer 14) at a point where two or more flexible connectors cross (Kramer Fig. 3), [claim 7] wherein the attachment is a clip (Kramer 26), [claim 8] further comprising a plurality of attachments (Kramer 26; Fig. 3) attached to the cover (Kramer 14) and wherein one or more of the plurality of attachments is a clip (Kramer 26), [claim 9] wherein the clip is attached to the cover by a loop (Kramer 36) sewn to the cover (Kramer Fig. 3). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try incorporating an attachment into the apparatus of Shumaker as described above, wherein the attachment is a carabiner, wherein the carabiner is attached to the cover at a point where two of the one or more flexible connectors cross, wherein the attachment is a clip, further comprising a plurality of attachments attached to the cover and wherein one or more of the plurality of attachments is a clip, and wherein the clip is attached to the cover by a loop sewn to the cover, with the reasonable expectation of further attaching the flexible connectors to the cover using known techniques and methods. 
	Claim 10, Shumaker further teaches wherein each of the one or more flexible connectors comprises a length (length of 30) and the cover comprises [an] orthogonal Gardner v. TEC Systems, INC., 725 F.2D 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
	Claim 11, Shumaker further teaches wherein the one or more flexible connectors are flexed into an arc when installed in the cover (Fig. 1).
Claim 12, Shumaker further teaches wherein the corner of the cover includes the pocket (Fig. 1).
Claim 13, Shumaker further teaches wherein the pocket receives the one or more flexible connectors ([0011]; Figs. 1 and 2).
Claim 20, Shumaker further teaches wherein the one or more flexible connectors may comprise several pieces which may be assembled together to form the one or more flexible connectors [0011].
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shumaker (US 20120306232) in view of Thomas (US 5738130), Kramer (CA 1166926A) and Carradinha (US 20180010361) as above and further in view of Chai et al. (US 6357461) (‘Chai’).
Claims 14 and 15, as modified above, the combination of Shumaker, Thomas, Kramer and Carradinha teaches all the limitations of claim 12 as above. Shumaker is unclear as to whether the pocket is tapered such that a base of the pocket has a narrower width than a flexible connector receiving end of the pocket, and wherein the pocket is wider at the base than at the flexible connector receiving end of the pocket. However, Chai teaches an apparatus wherein a pocket (Chai 8) is tapered such that a base of the pocket has a narrower width than a flexible connector receiving end of the pocket (Chai Fig. 10c), and wherein the pocket is wider at the base of the pocket than at the flexible connector receiving end of a pocket (Chai Fig. 10c). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the pocket such that the pocket is tapered such that a base of the pocket has a narrower width than a flexible connector receiving end of the pocket, and wherein the pocket is wider at the base than at the flexible connector receiving end of the pocket, with the reasonable expectation of making it easier to insert the flexible connector into the pocket, and since it has been held that a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the .
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shumaker (US 20120306232) in view of Thomas (US 5738130), Kramer (CA 1166926A) and Carradinha (US 20180010361) as above and further in view of Bright (US 9506268 (‘Bright’).
Claim 16, as modified above, the combination of Shumaker, Thomas, Kramer and Carradinha teaches all the limitations of claim 1 as above. Shumaker does not teach wherein the cover includes one or more grommets installed in the cover. However, Bright teaches an apparatus comprising a cover including one or more grommets (Bright 22) installed in the cover (Bright 20). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try incorporating one or more grommets installed in the cover, with the reasonable expectation of providing a connection point to further secure the cover to the support members using known techniques and methods with no respective change in function.
Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shumaker (US 20120306232) in view of Thomas (US 5738130), Kramer (CA 1166926A), and Carradinha (US 20180010361) as above and further in view of Morrison (US 9926715).
Claim 17, as modified above, the combination of Shumaker, Thomas, Kramer and Carradinha teaches all the limitations of claim 1 as above. Shumaker is silent as to the cover including one or more grommets connected to the corner of the cover. However, Morrison teaches an apparatus comprising a cover (Morrison 14) comprising one or more grommets (Morrison 54) connected to a corner of the cover (Morrison Fig. 
Claims 18 and 19, as modified above, the combination of Shumaker, Thomas, Kramer and Chai teaches all the limitations of claim 1 as above. Shumaker is silent as to each of the plurality of vertical support members comprising a telescoping pole and wherein each of the plurality of vertical support members connect to the cover by one or more grommets corresponding to the plurality of vertical support members. However, Morrison teaches an apparatus comprising a plurality of vertical support members (Morrison 18) comprising a telescoping pole (Morrison col. 2, lines 48-50), and wherein each of the plurality of vertical support members connect to a cover (Morrison 14) by one or more grommets (Morrison 54) corresponding to the plurality of vertical support members (Morrison 18). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming each of the plurality of vertical support members comprising a telescoping pole, and wherein each of the plurality of vertical support members connect to the cover by one or more grommets corresponding to the plurality of vertical support members, with the reasonable expectation of increasing the portability of the apparatus.



Response to Arguments
Applicant's arguments filed 7/26/2021 have been fully considered but they are not persuasive.
Applicant has amended the claims and thus the scope has been changed. The rejections in this instant Office action have been modified from the previous Office action to address the amended claims. Applicant’s arguments are respectfully drawn to the claims as amended.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861.  The examiner can normally be reached on M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635